UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. C ommission File Number:0-25662 ANADIGICS, Inc. (Exact name of registrant as specified in its charter) 141 Mt. Bethel Road Warren, New Jersey 07059 ( ) - 50 00 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.0 1 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ☒ Rule12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934, Anadigics, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 31, 2016 By: /s/ Ronald L. Michels Ronald L. Michels, Chief Executive Officer
